[Cite as State v. Crossty, 2017-Ohio-8382.]



                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                                :   APPEAL NO. C-170085
                                                  TRIAL NO. B-1604044
      Plaintiff-Appellee,                     :

  vs.                                         :      O P I N I O N.

LEVENSKI CROSSTY,                             :

      Defendant-Appellant.                    :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 1, 2017



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Sean M. Donovan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Brian T. Goldberg, for Defendant-Appellant.
                   OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Judge.

       {¶1}   Following a jury trial, Levenski Crossty was convicted of aggravated

burglary, felonious assault, and abduction.       The trial court sentenced him to

consecutive prison terms for an aggregate of 20 years. He now appeals.


                                Facts and Procedural History


       {¶2}   Jessica Wilson, the mother of Crossty’s two-year-old daughter, was

house-sitting for a friend who was out of town. Wilson and her four young children

were at the home when Crossty entered, uninvited, through a window. Wilson did

not know Crossty had entered the home until she heard him screaming at her while

she was giving one of the children a bath. Wilson shut and locked the bathroom

door, but Crossty forced the door open.

       {¶3}   Before Wilson could call 911, Crossty grabbed her and struck her in the

head. She was apparently knocked unconscious because the next thing she recalled

was that she was sitting in the passenger seat of her brother’s car with her two-year-

old daughter on her lap and three of her older children in the back seat. Crossty was

driving the car.

       {¶4}   As he was driving, Crossty continually screamed at Wilson and struck

her face, arm, and head. This continued over the course of several hours.

       {¶5}   Wilson said that Crossty drove them to a park, where they all got out of

the car for a short time. Wilson was scared and wanted to get away from Crossty, but

she did not leave because she feared for the safety of her children.

       {¶6}   Then they all got back into the car and Crossty drove Wilson and the

children to his sister’s home. His sister was not there. In an attempt to escape from

Crossty, Wilson ran to a neighbor’s home, pounded on the door, and yelled for help.




                                           2
                   OHIO FIRST DISTRICT COURT OF APPEALS



No one responded. Crossty grabbed Wilson, but she held onto a pole. At some point,

Crossty bit Wilson’s hand.

        {¶7}    Crossty got the kids back into the car and threatened to leave with

them, so Wilson also got back into the car. Wilson was scared for her children and

for herself, but had no phone to call for help, so she repeatedly asked Crossty to drop

the children off somewhere. Crossty refused and continued to scream and to strike

Wilson. They had been together for several hours at that point.

        {¶8}    Then Wilson told Crossty that the children needed to eat.       When

Crossty pulled into a fast-food restaurant’s drive-through lane, Wilson scooped up

her two-year-old daughter and escaped from the car. Wilson ran around the car and

tried to hand the child to a restaurant employee through the drive-through window,

but Crossty grabbed the child, put her in the car, and drove off, leaving a hysterical

Wilson behind.

        {¶9}    Restaurant employees called the police. An employee testified that

Wilson’s eye was huge, swollen, black, and bloody.

        {¶10} Wilson was taken to the hospital, where she remained several hours
for treatment. Police detectives went to the hospital to interview Wilson and to

photograph her injuries. Wilson showed no signs of intoxication.

        {¶11} In his interview with the police, Crossty said that he and a friend had
gone to the home where Wilson was house-sitting to have dinner.        After his friend

left, Crossty took Wilson and four of her children to a park. Crossty said that Wilson

was drunk, and that he confronted her about cheating on him. He said that when

they got to his sister’s home, Wilson ran to a neighbor’s home, banged on the door,

and yelled for help. So Crossty grabbed her, and had to “get rough” with her to get

her back in the car. He admitted that he had hit her a few times in the face, but said

that he had just used “little flicks” or “little slaps.”




                                               3
                  OHIO FIRST DISTRICT COURT OF APPEALS



       {¶12} After Crossty was arrested, he called Wilson from jail several times to
convince her not to appear for the trial, so that the case against him would be

dismissed.

       {¶13} Crossty was indicted for aggravated burglary, felonious assault, theft
(of the car), five counts of abduction (for Wilson and the four children), and four

counts of kidnapping (for the children).

       {¶14} Following the trial, Crossty was convicted of aggravated burglary,
felonious assault, and a single count of abduction involving Wilson. The trial court

granted Crossty’s Crim.R. 29 motion for a judgment of acquittal on the theft charge,

and the jury found him not guilty of the remaining charges.


                                   Weight and Sufficiency


       {¶15} In his first assignment of error, Crossty challenges the weight and
sufficiency of the evidence supporting his convictions.        In a challenge to the

sufficiency of the evidence, the question is whether after reviewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have found

all the essential elements of the crimes beyond a reasonable doubt. State v. Jenks, 61
Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus. In reviewing a

challenge to the weight of the evidence, we sit as a “thirteenth juror.” State v.

Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541 (1997). We must review the

entire record, weigh the evidence, consider the credibility of the witnesses, and

determine whether the trier of fact clearly lost its way and created a manifest

miscarriage of justice. Id.

       {¶16} Aggravated Burglary. To find Crossty guilty of aggravated burglary
in violation of R.C. 2911.11(A)(1), the jury had to find that, by force, stealth, or

deception, he trespassed in an occupied structure, when a person other than an




                                           4
                  OHIO FIRST DISTRICT COURT OF APPEALS



accomplice was present, with purpose to commit in the structure any criminal

offense and that he inflicted, attempted, or threatened to inflict physical harm on

another. Crossty argues that the state failed to prove the element of trespass because

there was no evidence that the owner did not consent to his presence in the home, or

that Wilson, whom he claims invited him in, had revoked her prior consent.

       {¶17} Trespass occurs when a person, without privilege to do so, knowingly
enters or remains on the land or premises of another. See R.C. 2911.21(A)(1). Wilson

testified that she had been house-sitting for a few days while her friend, the

homeowner, was away. Although Crossty had visited Wilson at the friend’s home on

two prior occasions in the previous three to five days, Wilson testified that on the day

of the offense, she had not invited Crossty over or given him permission to enter the

home. He entered the home through its front window without Wilson’s knowledge

or consent. Under these circumstances, the jury could reasonably infer that he had

entered the home without privilege or consent.

       {¶18} And even if Crossty had entered the home lawfully, once he began to
assault Wilson, a “powerful inference” arises that the privilege to remain was revoked

and that he had become a trespasser. See State v. Steffen, 31 Ohio St. 3d 111, 115, 509
N.E.2d 383 (1987); State v. Clark, 74 Ohio App. 3d 151, 161, 598 N.E.2d 740 (1st

Dist.1991); State v. Trigg, 2d Dist. Montgomery No. 26757, 2016-Ohio-2752, ¶ 9-10.

Thus, the conviction for aggravated burglary was supported by sufficient evidence.

       {¶19} Felonious Assault. To find that Crossty committed felonious assault
in violation of R.C. 2903.11(A)(1), the jury had to find that he knowingly caused

serious physical harm to Wilson. He argues that the state failed to prove the serious-

physical-harm element.

       {¶20} R.C. 2901.01(A)(5) provides that “serious physical harm” means any of
the following:




                                           5
                 OHIO FIRST DISTRICT COURT OF APPEALS



       (a) Any mental illness or condition of such gravity as would normally

       require hospitalization or prolonged psychiatric treatment;

       (b) Any physical harm that carries a substantial risk of death;

       (c) Any physical harm that involves some permanent incapacity,

       whether partial or total, or that involves some temporary, substantial

       incapacity;

       (d) Any physical harm that involves some permanent disfigurement or

       that involves some temporary, serious disfigurement;

       (e) Any physical harm that involves acute pain of such duration as to

       result in substantial suffering or that involves any degree of prolonged

       or intractable pain.

       {¶21} The degree of harm required to establish “serious” physical harm “is
not an exact science, particularly when the definition includes terms such as

‘substantial,’ ‘temporary,’ ‘acute,’ and ‘prolonged.’ ”    State v. Irwin, 7th Dist.

Mahoning No. 06 MA 20, 2007-Ohio-4996, ¶ 37. The extent or degree of a victim’s

injuries is “normally a matter of the weight, rather than the sufficiency of the

evidence.” Id., citing State v. Salemi, 8th Dist. Cuyahoga No. 81091, 2002-Ohio-

7064, ¶ 34.

       {¶22} Where wounds require stitches or staples or other manner of medical
treatment to close them, courts have found sufficient evidence of serious physical

harm as defined by R.C. 2901.05(A)(5)(d) and (e). See State v. Reckers, 1st Dist.

Hamilton Nos. C-060451 and C-060640, 2007-Ohio-3679, ¶ 15-16; State v.

Studgions, 8th Dist. Cuyahoga No. 94153, 2010-Ohio-5480, ¶ 10; State v. McGuire,

2d Dist. Montgomery No. 11443, 1989 WL 159206 (Dec. 27, 1989). Serious physical

harm has been found where a victim sustained a bloody cut and significant swelling

to the face, even when there was no evidence that stitches were required. See State v.




                                          6
                  OHIO FIRST DISTRICT COURT OF APPEALS



Clark, 8th Dist. Cuyahoga No. 104076, 2016-Ohio-5143, ¶ 22, citing State v. Payne,

8th Dist. Cuyahoga No. 76539, 2000 WL 1010969 (July 20, 2000).

       {¶23} Under certain circumstances, bruising can constitute serious physical
harm because a bruise may satisfy the statutory requirement for temporary serious

disfigurement. State v. Jarrell, 4th Dist. Scioto No. 08CA3250, 2009-Ohio-3753, ¶

14, citing State v. Worrell, 10th Dist. Franklin No. 04AP-410, 2005-Ohio-1521, ¶ 47-

51, rev’d on other grounds, In re Ohio Criminal Sentencing Statutes Cases, 109 Ohio

St.3d 313, 2006-Ohio-2109, 847 N.E.2d 1174 (extensive bruising on the victim’s

lower back and hip for which she sought medical treatment); State v. Krull, 154 Ohio

App.3d 219, 2003-Ohio-4611, 796 N.E.2d 979, ¶ 21 (12th Dist.) (extensive bruising

on the victim’s buttocks and legs, and a bloody cut); but see State v. Massey, 128
Ohio App. 3d 438, 442, 715 N.E.2d 235 (1st Dist.) (a slight bruise on the victim’s head

was “inarguably minor”).

       {¶24} Here, Wilson testified that Crossty hit her repeatedly about the face
and body, causing her pain with each blow. In addition, Crossty bit her hand. As a

result of Crossty’s beating, Wilson had to be treated at a hospital. Photographs

depicted extensive bruising and swelling on Wilson’s head, arms, hands, and back,

deep abrasions on her hand, a gash on her scalp, and large swelling and a gash under

her deeply blackened eye. The gash under Wilson’s eye required medical tape to

close the wound. Under these circumstances, a rational trier of fact could have found

that   Wilson   suffered   physical   harm     involving   some   temporary,    serious

disfigurement, permanent disfigurement, or acute pain that resulted in substantial

suffering, as set forth in R.C. 2901.05(A)(5)(d) and (e). Therefore, we hold that the

state presented sufficient evidence of serious physical harm for felonious assault.

       {¶25} Abduction.       To find Crossty guilty of abduction under R.C.

2905.02(A)(1), the jury was required to find that he had, without privilege to do so,

by force or threat, removed Wilson from the place where she was found. Crossty


                                           7
                 OHIO FIRST DISTRICT COURT OF APPEALS



contends that the state failed to prove abduction because Wilson could not

remember how she had gotten from the house into the car.

       {¶26} This argument fails for several reasons. First, the jury was free to
make the reasonable inference that Crossty’s blow to Wilson’s head was so severe

that it knocked her out (or at least dazed her), whereupon he forcibly removed her

from the house. Second, Crossty admitted that Wilson tried to escape from him at

his sister’s home, that she ran for help and was clinging to a pole to prevent him from

moving her, and that he had “to get rough” to get her back into the car. This was

sufficient evidence that Crossty had moved Wilson from the place where she was

found, and had forcibly moved her into the car. Consequently, the conviction for

abduction was supported by sufficient evidence.

       {¶27} In addition to finding sufficient evidence to support the convictions,
we conclude that the jury neither lost its way nor created a miscarriage of justice in

convicting him of the offenses. This is not an “exceptional case in which the evidence

weighs heavily against the conviction.” Thompkins, 78 Ohio St. 3d at 387, 678 NE.2d

541, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st

Dist.1983). We overrule the first assignment of error.


                                     Jail Telephone Call


       {¶28}   In his second assignment of error, Crossty argues that the trial court

erred by allowing the state to play a recording of a telephone call that he made to his

mother from jail. He contends that the state failed to properly authenticate and

establish a chain of custody for the recording. We review the court’s admission of

evidence for an abuse of discretion. State v. Brand, 1st Dist. Hamilton No. C-

150590, 2016-Ohio-7456, ¶ 27, citing State v. Noling, 98 Ohio St. 3d 44, 2002-Ohio-

7044, 781 N.E.2d 88, ¶ 43.




                                          8
                   OHIO FIRST DISTRICT COURT OF APPEALS



       {¶29} The authentication requirement is satisfied when the proponent
presents foundational evidence or testimony from which a rational jury may

determine that the evidence is what its proponent claims it to be. State v. Mitchell,

171 Ohio App. 3d 225, 2007-Ohio-1696, 870 N.E.2d 228, ¶ 12 (8th Dist.). This

burden is not great, and only requires a prima facie showing through direct or

circumstantial evidence. State v. Brown, 1st Dist. Hamilton No. C-120327, 2013-

Ohio-2720, ¶ 16.

       {¶30} The chain of custody is part of the authentication and identification
requirement in Evid.R. 901. See State v. Taylor, 8th Dist. Cuyahoga No. 98107,

2012-Ohio-5421, ¶ 36. The state need not prove an unbroken chain of custody for

physical evidence to be admissible. See State v. Gross, 97 Ohio St. 3d 121, 2002-

Ohio-5524, 776 N.E.2d 1061, ¶ 57. Any breaks in the chain of custody go to the

weight, rather than the admissibility, of the evidence. State v. Franklin, 97 Ohio

St.3d 1, 2002-Ohio-5304, 776 N.E.2d 26, ¶ 43. Establishing the chain of custody for

physical evidence is more critical than establishing the chain of custody for voice

recordings, where a witness may identify a voice on the recording “based upon

hearing the voice at any time under circumstances connecting it with the alleged

speaker.” See Evid.R. 901(B)(5); State v. Guyton, 2016-Ohio-8110, 74 N.E.3d 939, ¶

32 (11th Dist.); see also Brown at ¶ 17.

       {¶31} Here, a police detective familiar with the local jail’s recording system
for inmate telephone calls testified that Crossty used another inmate’s personal

identification number (“PIN”) to make the call from the jail. He stated that inmates

are informed that every call is recorded. Because jail telephone records identify an

inmate caller by PIN, inmates commonly use each other’s PINs to attempt to conceal

the calls that they make.

       {¶32} The detective testified that after the first day of trial, Crossty used
another inmate’s PIN to call his mother. Call logs were searched for calls made to


                                           9
                  OHIO FIRST DISTRICT COURT OF APPEALS



Crossty’s mother’s telephone number, and a recording of a call made to that number

that day was provided to the detective’s unit. The detective listened to the recording

and recognized Crossty’s voice and Crossty’s mother’s voice because he had

conducted a nearly 40-minute interview with Crossty and had heard both Crossty’s

and his mother’s voices in numerous recordings of jail calls. Consequently, we hold

that the state presented sufficient evidence to establish a reasonable likelihood that

the recording was authentic, and that the trial court did not abuse its discretion in

admitting the recording into evidence. We overrule the second assignment of error.


                                   Consecutive Sentences


       {¶33} In his third assignment of error, Crossty argues that the trial court
erred by imposing consecutive sentences.       He contends that the record did not

support the findings made by the court to impose consecutive sentences. This court

will only modify or vacate a sentence pursuant to R.C. 2953.08(G)(2) if it clearly and

convincingly finds either that the record does not support the mandatory sentencing

findings or the sentence is otherwise contrary to law. State v. White, 2013-Ohio-

4225, 997 N.E.2d 629, ¶ 11 (1st Dist.).

       {¶34} First, Crossty claims that nothing in the record supported the court’s
finding that he had a prior criminal record because sentencing occurred immediately

after the verdict, and before a presentence investigation could occur. However, at

sentencing, defense counsel acknowledged that Crossty had a prior criminal record

that included a 2008 felony conviction for receiving stolen property.

       {¶35} Here, the trial court made the findings required by R.C. 2929.14(C) to
impose consecutive sentences on the record and incorporated those findings into the

sentencing entry. See State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16
N.E.3d 659, syllabus. The court further explained that it found Crossty “extremely




                                          10
                  OHIO FIRST DISTRICT COURT OF APPEALS



disturbing,” “extremely violent,” and “extremely dangerous.” The court said that

Crossty had “terrorized” Wilson, and described the beating of Wilson as

“horrendous.”    In addition, the court found that Crossty had demonstrated no

remorse.

       {¶36} The record supports the court’s mandatory findings and the sentences
are not otherwise contrary to law. Consequently, we hold that the trial court did not

err in imposing consecutive sentences. We overrule the third assignment of error

and affirm the judgment of the trial court.

                                                                      Judgment affirmed.


ZAYAS, P.J., and MILLER, J., concur.

Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                            11